Citation Nr: 1723428	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-21 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from January 1985 to January 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in which the appellant's claim of entitlement to service connection for a low back disorder was granted; the RO assigned a 10 percent evaluation for that disability, effective from June 2009.

The Veteran has appealed the initial rating assigned for the service-connected lumbar spine disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In August 2016, the Veteran presented testimony at a Board hearing conducted in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below. 

In service, the appellant underwent an MRI examination of his lumbar spine in September 2002.  The examination yielded findings of disc space narrowing and disc desiccation at all levels.  In addition, there was moderate facet arthropathy with moderate left-sided neural foraminal stenosis and moderate to moderately severe right-sided neural foraminal stenosis at the L4-5 level, as well as mild left-sided and mild to moderate right-sided subarticular recess stenosis.  The appellant underwent a VA medical examination in August 2010; he complained of paresthesia, numbness and bladder problems related to his back condition.  He also reported that his back pain traveled distally.  The examiner rendered a diagnosis of thoracolumbar paraspinal tendinosis with degenerative spondylolisthesis.  

Review of the appellant's private medical treatment records reveals that he was given a diagnosis of degenerative disc disease in August 2009; he was noted to have had left lower extremity symptoms for many years.  A March 2012 note indicates a history of low back pain and left lower extremity radiculopathy times several years.

As reflected by the transcript of the August 2016 Board hearing, the appellant reported that he had undergone lumbar spine surgery in November 2012.  He stated that he still experienced numbness in his left leg after that surgery.  He also stated that he experienced urinary incontinence.  

The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve).  

In this case, the AOJ has not considered whether or not the neurological findings of record are part and parcel of the service-connected lumbar spine disability.  On remand, the AOJ must address the issue of entitlement to a separate evaluation for the neurological manifestations of the lumbar spine disability.  
The Veteran was last afforded a VA spine examination in August 2010 - nearly seven years ago.  In addition, the Veteran indicated in his August 2016 hearing testimony that the low back disability had worsened in that it had been necessary to undergo surgery (with resultant scarring) and he indicated his willingness to appear for another evaluation.  Furthermore, the Veteran contends that he is entitled to a separate evaluation for the neurological manifestations of his low back disability.  

Lastly, a precedential opinion that directly impacts this case has been issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  

The August 2010 VA examination report does not comply with Correia.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Review of the claims file reveals that no medical treatment records dated after April 2012 have been included in the evidence of record, to include any records associated with the appellant's November 2012 lumbar spine surgery.  Because such records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all outstanding private medical treatment records should be obtained and associated with the evidence of record.  In addition, all retired military and VA medical treatment records, if any, should be identified, obtained and associated with the evidence of record.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.159.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, retired military or other government) who have treated him for his service-connected lumbar spine since 2009.  After securing the necessary release(s), obtain such records.  In particular, private treatment records dated from April 2012 onward must be obtained, to include all records associated with the November 2012 spinal surgery.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a VA examiner to determine the nature, severity, and extent of his current thoracolumbar spine pathology, to include neurological manifestations, urinary and/or bowel incontinence and surgical scarring. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail. 

The examiner must describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  

Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is requested to specify the frequency and duration of any "periodic flareups" and the effect the service-connected back disability has upon appellant's daily activities.  

The examiner must identify symptoms due to disc disease in the back and describe the nerve(s) affected, or seemingly affected by any documented nerve root compression.  The symptoms must be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation).  

The examiner must also indicate whether the Veteran has urinary or bowel incontinence caused by, or aggravated by, his lumbar spine disability.

Specific findings must be made with respect to the location, size and shape of the scar(s) from any lumbar spine surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

5.  Upon receipt of any VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

6.  Thereafter, adjudicate the increased rating claim; the matters of entitlement to a separate rating for the neurological manifestations of the lumbar spine disability and a separate rating for surgical scarring must be addressed.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

7.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the related claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

